Citation Nr: 1528363	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  14-11 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota Pension Center


THE ISSUE

Entitlement to nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to August 1958.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2012 decision of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).  This appeal was processed using the "Virtual VA" system.
FINDING OF FACT

The Veteran has had income that exceeds, for the entirety of the claims period, the applicable maximum non-service-connected pension rate payable to a veteran with one dependent.


CONCLUSION OF LAW

The criteria for entitlement to non-service-connected pension benefits have not been met.  38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. § 3.23, 3.271, 3.272 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

As will be discussed below, the law as mandated by statute and regulation, and not the evidence, is dispositive of this claim; accordingly, the VCAA is not applicable.  See Mason v. Principi, 16 Vet. App. 129 (2002), (citing Smith (Claudus) v. Gober, 14 Vet. App. 227 2000), aff'd, 281 F.3d 1384 (Fed.Cir.2002)); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).

Non-Service-Connected Pension Claim

The Veteran claims that non-service connected pension is warranted.  A pension is payable to Veterans of a period of war because of nonservice-connected disability or age.  Basic entitlement exists if the Veteran served in the active military, naval, or air service for 90 days or more during a period of war and is 65 years of age or older; or is permanently and totally disabled from non-service-connected disability, not the result of the Veteran's willful misconduct; and meets certain net worth and annual income requirements.  38 U.S.C.A. § 1513, 1521; 38 C.F.R. § 3.3. 

As to the requirement of wartime service, a Veteran meets the service requirements if he or she (1) served in the active military, naval, or air service for ninety days or more during a period of war; (2) served in the active military, naval, or air service during a period of war and was discharged or released from such service for a service-connected disability; (3) served in the active military, naval, or air service for a period of ninety consecutive days or more and such period began or ended during a period of war; or (4) served in the active military, naval, or air service for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

The Veteran had verified active military service from January 10, 1955 to August 30, 1958.  As such, the Board finds that the Veteran served on active duty continuously for more than 90 days which began during a period of war (Korean War began in June 27, 1950 and ended January 31, 1955).  Accordingly, the Veteran has met the wartime service requirement.  The Veteran is also over 65 years of age.  

The Veteran's claim was denied by the Pension Management Center based on a finding that his countable family income exceeded the maximum rate possible throughout the appeal period.  In computing the Veteran's countable family income, the claim has been considered as that of a veteran with one dependent, a spouse, as reported by the Veteran.

In regards to income, the Veteran's countable income cannot be in excess of the Maximum Annual Pension Rate (MAPR) specified in 38 C.F.R. § 3.23.  
38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as published in VA regulations.  38 C.F.R. § 3.21.  

Over the course of the current appeal (the Veteran's claim was received by VA on June 10, 2011), the MAPR ranged from $15,493 (in effect from December 1, 2008), $16,324 (in effect December 1, 2012), $16, 569 (in effect December 1, 2013), and $16,851 (in effect from December 1, 2014).  For the initial determination of eligibility for nonservice-connected pension, the claim must be considered for the 12-month annualization period beginning the month following the date of receipt of the claim, or July 2011.  See 38 C.F.R. §§ 3.31, 3.273.

Countable income consists of payments of any kind from any source received during a 12-month annualization period (e.g., a year), unless specifically excluded.  Countable income expressly includes gross salary or wages of the Veteran and his spouse, as well as Social Security Administration (SSA) and VA benefits, which are not specifically excluded.  See 38 C.F.R. § 3.272.  Certain unreimbursed medical expenses (if in excess of five percent of the MAPR) may be excluded from countable income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272(g).

The Veteran has reported monthly income of $1,689.50 from Social Security Administration (SSA) benefits in December 2010, and $1,750 from SSA benefits beginning December 2011.  He also reported retirement income in the amount of $982 in 2010 and $1,103 beginning in 2012 to the present.  See April 2014 Report of Contact.  Moreover, the Veteran reported receiving an additional pension of $100 per month, which began after the death of his first wife in December 2011.  Id.  The Veteran also stated that his trust (a copy of the trust is of record) has been valued at $200,000 since 1995, the date of execution of the trust.  A review of the trust document reveals that the Veteran is a trustee of the trust.  The Veteran also reported that he was selling his home and expected to receive $300,000 "within weeks."  

The Veteran has also reported that from October 2011 to July 2012, he paid $2,500 per month to S.D. (his daughter) for assistance with daily needs, including bathing, sitting, walking, dressing, and medications.  See also October 2011 Attendant Affidavit from S.D.  However, despite numerous attempts by VA to obtain proof of the in-home care payments, the Veteran has not submitted this evidence.  Further, in the April 2014 Report of Contact, the Veteran stated that his daughter "disowned" him after he remarried and changed her contact information.  He stated that he now had no way of contacting her to obtain proof of payment for the in-home care she purportedly provided.  Given this information, the Board finds that further attempts to obtain information from the Veteran regarding payments made to S.D. would be futile.  

Even assuming that the Veteran did pay $2,500 a month to S.D. for in-home care from October 2011 to July 2012, in addition to the medical expenses you reported and were deducted, the Board finds that the Veteran's reported annual income, which includes Social Security income and other sources of income exceeds the MAPR.   Indeed, the Veteran has specifically reported that his trust account is valued at $200,000, which he maintains has remained at the same amount since it was created in 1995.  

Therefore, based on the above, the Board that entitlement to nonservice-connected pension must be denied as the Veteran has reported countable income which is in excess of that allowed for the claimed benefit.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).


ORDER

Entitlement to nonservice-connected pension is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


